Title: To James Madison from Albert Gallatin, 29 October 1809
From: Gallatin, Albert
To: Madison, James


Sir:
Treasury Department 29th. Octr 1809
It having been understood last autumn that a number of intruders had settled on the public lands in Madison County (Bend of Tennessee) Mississippi Territory Mr Thomas Freeman was instructed by direction of the President to notify those persons that unless they signed declarations that they had no claim to the land & obtained permissions to remain as tenants at will, they would be removed by force. A very general compliance took place, the heads of three to four hundred families having signed the requisite declaration, and a Mr Michael Harrison who appeared to be the only Yazoo claimant on the land having promised to remove. But after the lands had been advertised for sale he published an advertisement herein enclosed dated from Madison County giving notice of his claim &c.
This induced me to write to Mr Dickson the Register whose answer I have now the honor to enclose. The threats & notices have not effected the sales: for about 24 000 acres have been sold in three weeks for a sum exceeding Sixty thousand dollars. But the Sheriff has stated that there are more than three hundred families of intruders who he thinks will keep forcible possession. Under these circumstances it is submitted whether Michael Harrison should be immediately removed by force, or whether it would be desirable that Congress should in the first place extend the time for granting permissions to remain on the land as tenants at will and afterwards to carry rigourously the law into effect on those who shall not have complied with its terms or will refuse to give possession to the purchaser. I have the honor to be respectfully Sir Your Most Obedt Servt
Albert Gallatin
